DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20, of record 6/16/2020 are pending.  Prosecution on the merits commences for claims 1-20.

PRIORITY
The instant application, filed 06/16/2020, is a CONTINUATION of US Patent No. 10,729,790, filed 11/22/2017, which is a 371 of PCT/US2016/033914, filed 05/24/2016, filed 05/24/2016, which claims priority to US Provisional Application No. 62/268,357 filed 12/16/2015, US Provisional Application No. 62/168,755, filed 05/30/2015 and US Provisional Application No. 62/166,677, filed 05/26/2015.  Thus, the earliest possible priority for the instant application is 5/26/2015.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The instant specification recites browser-executable code at paragraph [0207] of the published specification.


CLAIMS
Instant claim 1 is drawn to “A recombinant nucleic acid comprising a motor neuron-specific promoter nucleic acid sequence comprising SEQ ID NO:1, operatively linked to a first nucleic acid sequence encoding a compound that increases miR-218 expression.”
Instant claim 12 is drawn to “A pharmaceutical composition comprising:
	a recombinant nucleic acid comprising a motor neuron-specific promoter nucleic acid sequence comprising SEQ ID NO: 1, operatively linked to a first nucleic acid encoding a compound that increases miR-218 expression; and a pharmaceutically acceptable carrier.


    PNG
    media_image1.png
    120
    692
    media_image1.png
    Greyscale
The specification discloses SEQ ID NO: 9 is an endogenous sequence which drives expression of mir-218 in vivo, wherein mir218-2 is within intron 14 of the slit3 gene (FIG 13):




    PNG
    media_image2.png
    285
    506
    media_image2.png
    Greyscale
The specification also shows the slit3 gene is encoded on murine chromosome 11, and that downstream of the endogenous SLIT3 promoter exists a separate 7.6 kb promoter of mir218-2 capable of driving motor neuron expression mir-218-2, of which a 908 base pair portion of the promoter is also capable of driving motor neuron expression of mir-218-2 (See FIG 17, 26F, Fig 31B, C; Paragraphs [0038], [0041]-[0042], [0179], [0214]-[0215] of the published specification).





CLAIM INTERPRETATION
Claims 1 and 12 require a motor neuron-specific promoter comprising SEQ ID NO: 1 operably linked to “a first compound that increases miR-218 expression.”  

    PNG
    media_image3.png
    156
    339
    media_image3.png
    Greyscale
One embodiment of the recombinant nucleic acid according to claims 1 and 12 can be visualized as (non-limiting):




The instant specification does not define the structural requirements of “a first compound” that increases miR-218 expression. Claims 2, 4 and 13 require the compound that increases miR-218 expression is a compound “that inhibits or reduces expression of a miR-218 target nucleic acid.”    Claims 4-5 and 14-15 require wherein the compound that inhibits or reduces expression of a miR-218 target nucleic acid comprises “antisense RNA” that bind mir-218 target sequences.  miRNA are antisense RNA, absent evidence to the contrary.  
Thus, a nucleic acid encoding a miR-218 gene meets all of the structural limitations of claims 2, 4-7, and 13-15, as “a first compound that increases miR-218 expression” according to claim 1. Thus, the embodiments of claims 2, 4-7 and 13-15 can be visualized as:

    PNG
    media_image4.png
    161
    347
    media_image4.png
    Greyscale







    PNG
    media_image5.png
    195
    503
    media_image5.png
    Greyscale
Claims 8-9 and 17 require wherein the recombinant nucleic acid comprising a first compound that increases miR-218 expression “further comprises a second nucleic acid sequence encoding a miR-218” and can broadly be visualized as (non-limiting):  





Claims 8-9 and 17 comprise embodiments wherein the first sequence that encodes a compound that increases miR-218 is not necessarily miR-218, or wherein the claim comprises miR-218 as a tandem sequence.

Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  
Claim 11 is directed to “The composition of claim 11, wherein the viral vector.”  However, claim 11 is directed to recombinant nucleic acids. It would be remedial to amend claim 11 to recite, “The recombinant nucleic acid of claim 10, wherein the viral vector” for consistency.
Claim 19 has a typographical error, reciting “comprises” instead of “comprising” in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-9, 12, 14, 16-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 1 recites a composition comprising a recombinant nucleic acid comprising a motor neuron-specific promoter nucleic acid comprising SEQ IDNO: 1, operably linked to a first nucleic acid.
Claim 12 recites a pharmaceutical composition comprising a recombinant nucleic acid comprising a motor neuron-specific promoter nucleic acid comprising SEQ IDNO: 1, operably linked to a first nucleic acid, and a pharmaceutically acceptable carrier.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because remainder of the claim does not impose any meaningful structural or functional limits which results in a markedly different characteristic of the naturally occurring counterpart. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remainder of the claim does not impose any meaningful structural or functional limits which results in a markedly different characteristic of the naturally occurring counterpart.
MPEP 2106 II recites, “It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject matter that falls within the exceptions.”
The 2019 Revised Patent Eligibility Guidance provides a flowchart for full eligibility analysis:
Step 1: is the claim directed to a process, machine, manufacture or composition of matter?
Step 2A, prong one: Does the claim recite an Abstract Idea, Law of Nature, or Natural Phenomenon?
Step 2A, prong two: Does the claim recite additional elements that integrate the Judicial exception into a practical Application?
Step 2B: Does the Claim recite additional elements that amount to significantly more than the judicial exception?

With regard to Step 1: Yes, the claims are directed to a composition of matter.
With regard to Step 2A, prong one: Yes, the claims recites a composition, or a pharmaceutical composition, comprising a recombinant nucleic acid comprising a motor neuron-specific promoter nucleic acid comprising SEQ ID NO: 1, operably linked to a first nucleic acid.  The specification teaches that SEQ ID NO:1 was isolated from the endogenous mir-218-2 promoter from within the murine chromosome 11 Slit3 gene, and that the promoter is operably linked to, and drives expression of the nucleic acid encoding endogenous mir-218-2 (FIGs 17 and 26F).  While the claims recite the nucleic acid is a “recombinant” nucleic acid, the specification does not provide any definition for “recombinant.”  In the instant case, the term does not appear to alter the structure of the naturally occurring nucleic acids, and appears to read on “isolated” nucleic acids.    For example, Genbank Accession No. NC_000077, of record, cited on Applicant’s IDS dated 08/26/2020 (earliest publication dated 2009) is the nucleic acid sequence for murine chromosome 11, showing region 35121456-35708507.  Accession No. NC_000077 shows the slit3 gene therein (from nucleotides 1 to 587052) and alignment of instant SEQ ID NO 1 is 100% identical to nucleotides 422262 to 423170, which is located within an intronic sequence.  Further, NC_000077 discloses mir-218 is encoded (i.e. operably linked) downstream therein, from nucleotides 495361-495470.  
With regard to the claimed requirement that the nucleic acid comprises a promoter of SEQ ID NO:1 operatively linked to a “first sequence encoding a compound that increases miR-218 expression,” reads on a nucleotide sequence that encodes an additional enhancer/promoter element that drives the naturally occurring miR-218 sequence.
Punnamoottil, of record, cited on Applicant’s IDS dated 08/26/2020, discloses the gene encoding mir-218-2 is embedded within exon 14 of the slit3 gene.  Punnamoottil discloses the identification of 2 motor-neuron specific enhancer sequences (hs1 and hs2) that lie in intronic portions of the slit3 gene that are approximately 130 kb and 76 kb upstream of the human mir-218-2 gene that drive mir-218-2 expression in vivo (table 1; FIG 2).  Punnamoottil discloses identifying the enhancer sequences by comparing highly conserved non-coding elements (HCNE’s) of Slit3 introns between mouse, human and zebrafish (there are a maximum of 13 upstream of mir-218-2) (FIG 1).  Punnamoottil discloses isolating the 2 highly conserved non-coding elements (HCNE’s) of Slit3 introns between human and zebrafish and operatively linking the isolated intron to GFP, and testing the ability of the conserved introns to drive GFP expression (page 324; Table 1, Fig 2a).  Punnamoottil discloses hs1 is 1252 bp in length and is 130 kb upstream of mir-218-2 in the slit3 gene, and provides the human chromosome coordinates for the enhancer and the mir-218-2 gene:

    PNG
    media_image6.png
    234
    875
    media_image6.png
    Greyscale





The hs1 promoter of the human gene is orthologous to instantly claimed SEQ ID NO:1.  Thus, Punnamoottil discloses that between the hs1 promoter and mir-218 gene lies an additional promoter (hs2) which drives mir-218 expression.  Fig 2a of Punnamoottil shows the orthologous human chromosomal structure:

    PNG
    media_image7.png
    122
    384
    media_image7.png
    Greyscale




Thus the naturally occurring mouse chromosome meets the claimed requirement of a promoter of SEQ ID NO:1 operatively linked to a “first sequence encoding a compound that increases miR-218 expression” as required by instantly claims 1 and 12.
The claimed nucleic acid has a different structural characteristic than naturally occurring promoter operably linked to an endogenous mir-218-2, because the chemical bonds at each end were severed in order to isolate it from the chromosome on which it occurs in nature, but has the same nucleotide sequence and operably linked structure-function as the natural chromosome. The claimed nucleic acid has no different functional characteristics, i.e., it encodes the same promoter as the natural promoter.
Using the broadest reasonable interpretation of the claim, one would understand the claims to encompass an isolated nucleic acid from mouse chromosome 11 comprising at least a portion of the naturally occurring mir-218-2 promoter and a second nucleic acid, such as the endogenous mir-218-2 sequence.
With regard to Step 2A, prong two: 
With regard to claim 1, NO, the claim does not recite any additional elements.  
With regard to claim 12, YES, the claim recites the composition further comprises “a pharmaceutically acceptable carrier.”
With regard to Step 2B: 
With regard to claim 1, NO, the claim does not recite additional elements that amount significantly more than the judicial exception.  The claim does not recite any additional elements.  
With regard to claim 12, NO, the claim does not recite additional elements that amount to significantly more than the judicial exception.  The recitation of “a pharmaceutically acceptable carrier” reads on water or PBS, which does not structurally or functionally alter the naturally occurring nucleotides within a murine cell.
With regard to claims 5, 8-9, 10, 14, and 17, wherein the nucleic acid further encodes mir-218-2 or variations thereof, these claims read on the nucleic acids naturally occurring within murine chromosome 11 that encode mir-218-2, wherein the chromosome encodes hs1 – hs2 – mir-218.  
With regard to claim 18, wherein pharmaceutical composition comprising the nucleic acid is comprised within a recombinant cell, the recombinant nature of the cell is not tied to the presence of the nucleic acid, but reads on a mouse cell that is “recombinant” structurally by a different means, such as encoding and expressing a different heterologous nucleic acid.  
With regard to claim 20, wherein the pharmaceutically acceptable carrier is suitable for systemic injection does not structurally or functionally alter the naturally occurring nucleotides within a murine cell.
Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, 10-11, 13-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 recite, wherein the first nucleic acid sequence encoding a compound that increases miR-218 expression is selected from a group consisting of “a nucleic acid encoding an anti-inflammatory peptide, a cytokine, a growth factor, an enzyme, an ion channel, an apoptosis inhibitor, an antioxidant, a compound that inhibits or reduces expression of a miR-218 target nucleic acid, and a transcription factor selected from the group consisting of Isl1, Isl2, Lhx3, Isl-Lhx3 fusion proteins, Phox2a, and a combination thereof.”
The recitation of a markush group of transcription factors, within a broader markush group, followed by “and a combination thereof” is indefinite because it is not clear whether the claim is attempting to allow combinations of transcription factors with the anti-inflammatory peptides, cytokines, growth factors, etc., or if the “and a combination thereof” is limiting the transcription factors to certain combinations.  A skilled artisan would not know the metes and bounds of the claimed invention.
Claim 4 recites the limitation "the compound that inhibits or reduces expression of a miR-218 target nucleic acid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the compound that inhibits or reduces expression of a miR-218 target nucleic acid comprises a nucleic acid encoding a transcript that “selectively” hybridizes to target nucleic acid… which is indefinite.  The instant specification does not define the degree to which a nucleic acid “selectively” hybridizes to a target sequence.  Terms of degree can render a claim indefinite when the specification lacks some standard for measure the degree (MPEP 2173.05(b)(I)).  Further, because the term “selectively” is not defined within the specification, the term could be considered subjective, allowing a skilled artisan to define what is considered “selective” hybridization.  Subjective terms can render a claim indefinite (MPEP 2173.05(b)(IV)). A skilled artisan would not know the metes and bounds of the claimed invention.  
The same rejection is made over claims 6, 14, and 15 for the recitation of the term “selectively” therein.
Claim 6 recites the Markush group, “from the group consisting of an RNAi molecule, shRNA molecule, antisense RNA, catalytic DNA, catalytic DNA, protein, or antibody or fragment thereof, specific for a miR-218 target nucleic acid, or protein encoded therefrom” is unclear.  
It is unclear if the “or fragment thereof” is directed to fragments of the antibody only, or if the phrase is modifying all of the alternative Markush members listed previously in the claim?  
It is further unclear whether the “specific for a miR-218 target nucleic acid” recited in line 4 is different than the mir-218 target nucleic acid previously recited in the claim?  is the second recitation at the end of the Markush group requiring a second target sequence or is the phrase redundant over the first?
Claim 19 requires wherein the pharmaceutical composition “further comprises” a stabilizing compound or “an additional therapeutic agent.” Since the claim already requires that the stabilizing compound and therapeutic agent is in addition to what is listed in parent claim 12, it is not clear whether “an additional” therapeutic agent is simply “a therapeutic agent” or if there is a first therapeutic agent not recited in either claim 19 or claim 12?
Claims 7, 11 and 16 are included in the rejection because they depend from rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4-8, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Punnamoottil et al., Motor Neuron-Expressed MicroRNAs 218 and Their Enhancers are Nested Within Introns of Slit2/3 Genes.  Genesis, 2015.  53:321-328; published online April 10, 2015, of record, cited on Applicant’s IDS dated 08/26/2020, in view of Little et al.  Conserved Modularity and potential for Alternate Splicing in Mouse and Human Slit Genes.  International Journal of Developmental Biology, 2002. 46: 385-391, of record, cited on Applicant’s IDS dated 08/26/2020and Genbank Accession No. NC_000077, earliest publication date 2009, of record, cited on Applicant’s IDS dated 08/26/2020.  As stated above, claim 1 encompasses a composition comprising a nucleic acid encoding SEQ ID NO: 1 operably linked to a first nucleic acid.  The specification teaches SEQ ID NO:1 is 908 base pairs, and functions as a motor neuron-specific promoter.  The earliest effective date for the instant application is May 26, 2015.  The publication date for Punnamoottil is April 10, 2015, and therefore qualifies as a 102(a)(1) dated prior art reference.
With regard to claim 1, Punnamoottil discloses the gene encoding mir-218-2 is embedded within exon 14 of the slit3 gene.  Punnamoottil discloses the identification of 2 motor-neuron specific enhancer sequences (hs1 and hs2) that lie in intronic portions of the slit3 gene that are approximately 130 kb and 76 kb upstream of the human mir-218-2 gene that drive mir-218-2 expression in vivo (table 1; FIG 2).  Punnamoottil discloses identifying the enhancer sequences by comparing highly conserved non-coding elements (HCNE’s) of Slit3 introns between mouse, human and zebrafish (there are a maximum of 13 upstream of mir-218-2) (FIG 1).  Punnamoottil discloses isolating the 2 highly conserved non-coding elements (HCNE’s) of Slit3 introns between human and zebrafish and operatively linking the isolated intron to GFP, and testing the ability of the conserved introns to drive GFP expression (page 324; Table 1, Fig 2a).  Punnamoottil discloses hs1 is 1252 bp in length and is 130 kb upstream of mir-218-2 in the slit3 gene, and provides the human chromosome coordinates for the enhancer and the mir-218-2 gene:

    PNG
    media_image6.png
    234
    875
    media_image6.png
    Greyscale





Punnamoottil discloses the isolated enhancers function separately to drive expression than the native silt-3 promoter (Fig 2).
Thus, Punnamoottil discloses a composition comprising a nucleic acid human enhancer hs1 comprising an intronic sequence of the Slit3 gene that has motor neuron specific promoter capacity operably linked to a first nucleic acid comprising hs2, wherein hs2 is a compound that increases miR-218 expression.  And a nucleic acid human enhancer hs1 comprising an intronic sequence of the Slit3 gene that has motor neuron specific promoter capacity operably linked to a mir-218 gene as a “first compound that increases miR-218 expression.”
Thus, Punnamoottil reasonable suggests a recombinant nucleic acids accordingly:

    PNG
    media_image8.png
    352
    527
    media_image8.png
    Greyscale








However, Punnamoottil does not disclose the sequence (specifically) for the hs1 enhancer, or that the hs1 enhancer is SEQ ID NO:1, as required by instant claim 1.
Little discloses the genomic human and murine Slit genes (slit 1, slit-2 and slit-3) are highly conserved (page 386) and the mouse genes have the same number of exons as the human gene counterpart (page 338). 
Accession No. NC_000007 (displaying region 35121456 to 35708507) discloses murine chromosome 11, which encodes the murine slit-3 gene (nucleotides 1-587052 therein).  NC_00007 also discloses the gene for mir-218-2 (495361-495470 therein).  Instant SEQ ID NO:1 is 100% identical to sequences 422,221-423670 therein.  
It would have been obvious to combine the disclosure of Punnamoottil with known sequence of murine chromosome 11 encoding the slit-3 gene and mir-218 gene to arrive at the claimed invention.  Little shows the murine and human sequences are highly conserved.  Punnamoottil discloses the human sequences were based on the conservative nature of murine sequences, and provides the coordinates of the corresponding human sequences.  The arrival of the instant invention of a nucleic acid comprising SEQ ID NO: 1 would have been merely a matter of routine experimentation utilizing known searching tools based on known sequences.
With regard to claims 2, 4-7 and 13-16, as noted above in the CLAIMS INTERPRETATION section above, a gene encoding an miR-218 meets the structural and functional requirements of the claims.  Punnamoottil does not disclose the specific mir-218 sequence, or its target sequences according to claims 2, 4-17 and 13-16. NC_00007 also discloses the gene for mir-218-2 (495361-495470 therein).  The miR-218 sequence encoded by NC_00007 would necessarily hybridize to the target sequences of the recited claims to reduce expression of a miR-218 target sequence as claimed, absent evidence to the contrary.  Thus claims 2, 4-7 and 13-16 are obvious for the reasons stated above for claims 1 and 12.
With regard to claim 8, Punnamoottil discloses the recombinant nucleic acids encoding the motor neuron-specific promoter hs1, and the mir-218 promoter hs1 further comprise encoding miR-218 (FIG 2), and is obvious for the same reasons as stated above.
With regard to claim 12, which requires the recombinant nucleic acid is encompassed within a pharmaceutical composition, Punnamoottil discloses the recombinant nucleic acids are encompassed within formulations suitable for injection into cell (page 323, last paragraph, bridging page 324, page 327, first paragraph), which requires the recombinant nucleic acids comprise a pharmaceutically acceptable carrier, absent evidence to the contrary.
With regard to claim 18, Punnamoottil discloses the composition is comprised in recombinant cells (FIG 2).

Claims 1, 4-5, 7, 9-10, 12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Punnamoottil et al., Motor Neuron-Expressed MicroRNAs 218 and Their Enhancers are Nested Within Introns of Slit2/3 Genes.  Genesis, 2015.  53:321-328; published online April 10, 2015, of record, cited on Applicant’s IDS dated 8/26/20, in view of Little et al.  Conserved Modularity and potential for Alternate Splicing in Mouse and Human Slit Genes.  International Journal of Developmental Biology, 2002. 46: 385-391, of record, cited on Applicant’s IDS dated 8/26/20 and Genbank Accession No. NC_000077, earliest publication date 2009, of record, cited on Applicant’s IDS dated 8/26/20 as applied to claims 1, 2, 4-8, 12-16 and 18 above, and further in view of US Patent Application Publication No. 2018/0064748 to Hornstein, of record, cited on Applicant’s IDS dated 8/26/20.  The priority date for Hornstein is March 27, 2015, thus Hornstein qualifies as a 102(a)(2) dated reference.  The claims encompass wherein the Mir-218 motor neuron promoter according to SEQ ID NO: 1 is operably linked to a first nucleic acid encoding a compound that increases miR-218 expression, and further comprising a sequence encoding mir-218 according to SEQ ID NOs 60-67 (claims 9 and 17), or a compound that inhibits or reduces expression of a specific miR-218 target nucleic acid (claims 5, 7 and 14, 16).
The disclosures of Punnamoottil in view of Little and Genbank Accession No. NC_000077 are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Specifically, Punnamoottil in view of Little and Genbank Accession No. NC_000077 render obvious a nucleic acid vector comprising a motor-neuron specific promoter according to SEQ ID NO:1 operably linked to first nucleic acid capable of increasing miR-218 expression operably linked to a miR-218 encoding sequence.   Punnamoottil discloses the isolated human enhancers are capable of driving mir-218-2 encoded nucleic acids.  Thus, Punnamoottil in view of Little and Genbank Accession No. NC_000077 render obvious recombinant nucleic acids encompassed by instant claims 1, 4 and 12-13.
However, none of Punnamoottil, Little or Genbank Accession No. NC_000077 disclose wherein the mir-218 sequence comprises the nucleic acids of claims 9 and 17, or the specific sequences of claims 5, 7, and 14, 16 to reduce expression of miR-218 target sequences.
With regard to claims 9 and 17, Hornstein discloses nucleic acids encoding mir-218 that are used to inhibit mir-218 targeted genes in vivo, by generating a nucleic acid vector encoding a mir-218 gene operably linked to a suitable promoter, where, when expressed in a cell, the encoded mir-218 hybridizes target molecules to down-regulate mir-218 target genes (abstract, paragraphs [0039]-[0041], [0057]—[0060], [0213]-[0222], [0231], [0235], [0258]-0259]).  Hornstein discloses the mir-218 transcripts can be encoded on vectors with tissue-specific promoters (paragraph [0201]).  miR-218 encoded by SEQ ID NO:1 of Horvath is identical to mir-218 encoded by SEQ ID NOs 67 of claims 9 and 17.  miR-218 encoded by SEQ ID NO:3 of Horvath is identical to mir-218 encoded by SEQ ID NOs 61 of claims 9 and 17.
SEQ ID NO:3 of Hornstein comprises UUGUGCUU (SEQ ID NO: 48) according to instant claims 7 and 16.  UUGUGCUU SEQ ID NO: 3 of Hornstein would hybridize a target sequence of AACACGAA (of claims 5 and 14). 
Hornstein discloses that over-expression of mir-218 surprisingly was able to control motor neuron excitability without reduce neuronal activity often seen with other miRNAs previously used (paragraph [0039], FIG 1A-G).
With regard to claims 5, 7-9 13-14, 16 and 17, it would have been obvious to combine the disclosures of Punnamoottil, Little or Genbank Accession No. NC_000077 further with the disclosure of Hornstein on nucleic acids encoding mir-218 transcripts capable of binding and down regulating mir-218 expressing genes.  A skilled artisan would have been motivated to use the mir-218 of Hornstein because Hornstein discloses mir-218 transcripts were capable of modulating neuronal excitability.  Further, it would have been obvious to select the mir-218 transcript therein because Hornstein discloses its mir-218 transcripts can be operably linked to and encoded on therapeutic vectors (See MPEP 2143 (1)(A)).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding mir-218 transcripts on vectors was known in the art at the time of the invention.
With regard to claims 10-11, and 18 Hornstein discloses the mir-218 transcripts can be encoded on viral vectors, including lentiviral vectors, and generated into pharmaceutical compositions and introduced into cells (paragraph [0211], [0244], [0304]).
With regard to claims 19-20, the instant specification does not disclose a definition for “a stabilizing” compound. Hornstein discloses the pharmaceutical compositions therein comprise carriers and excipients which do not abrogate the biological activity of the compound (paragraph [0237]-[0238]), which reads on a “stabilizer” absent evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,729,790 in view of Punnamoottil et al., Motor Neuron-Expressed MicroRNAs 218 and Their Enhancers are Nested Within Introns of Slit2/3 Genes.  Genesis, 2015.  53:321-328; published online April 10, 2015, of record, cited on Applicant’s IDS dated 8/26/20, in view of Little et al.  Conserved Modularity and potential for Alternate Splicing in Mouse and Human Slit Genes.  International Journal of Developmental Biology, 2002. 46: 385-391, of record, cited on Applicant’s IDS dated 8/26/20 and Genbank Accession No. NC_000077, earliest publication date 2009, of record, cited on Applicant’s IDS dated 8/26/20 as applied to claims 1, 2, 4-8, 12-16 and 18 above, and further in view of US Patent Application Publication No. 2018/0064748 to Hornstein, of record, cited on Applicant’s IDS dated 8/26/20.
The disclosures of Punnamoottil, Little, Genbank Accession No. NC_000077 and Hornstein are applied as in the 103 rejections above, the content of which is incorporated herein in its entirety.

The instant Application is a CONTINUATION of US Patent No. 10,729,790.  The provisions of 35 USC 121 prohibit the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent.  The provisions of US 121 do not prevent double patenting rejections when a subsequence application is filed as a CONTINUATION, such as in the instant application.
This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent containing such patentably indistinct claims.  The instant specification teaches the promoter of SEQ ID NO:1 can be operably linked to a gene encoding ISL1, ISL2, LhX, ISL-Lhx3 fusion proteins and Phox2a to increase miRNA-218 in methods of treating motor neuron disease:  see paragraphs [0011]-[0022], [0137], [0169]-[0173], Example 1, Example 2).

Instant claims 1 and 12 are drawn to a recombinant nucleic acid comprising a motor neuron-specific promoter nucleic acid sequence comprising SEQ ID NO:1, operatively linked to a first nucleic acid sequence encoding a compound that increases miR-218 expression (claim 1), or a pharmaceutical composition comprising the recombinant nucleic acid and a pharmaceutically acceptable carrier (claim 12).  Dependent claim 3 requires wherein the compound that increases miRNA-218 expression includes a transcription factor selected from the group consisting of ISL1, ISL2, LhX, ISL-Lhx3 fusion proteins and Phox2a.
Claim 1 of US Patent No. 10,729,790 is drawn to a method of treating a human subject comprising an effective amount of a composition comprising a nucleic acid that encodes a compound that increases miR-218 expression, wherein the compound that increases miR-218 expression encodes a transcription factor selected from the group consisting of ISL1, ISL2, LUX, ISL-Lhx3 fusion proteins and Phox2a.
The disclosures of Punnamoottil, Little, and Genbank Accession No. NC_000077 combine to render obvious the recombinant nucleic acids encompassed by instant claims 1 and 12, directed to a recombinant nucleic acid comprising a motor neuron-specific promoter nucleic acid sequence comprising SEQ ID NO:1, operatively linked to a first nucleic acid sequence encoding a compound that increases miR-218 expression, and a pharmaceutical composition comprising the recombinant nucleic acids, for the reasons stated above in the 103 rejections. 
With regard to instant claims 1, 3 and 12, it would have been obvious to the skilled artisan to modify the claims of the ‘790 patent to recite the recombinant nucleic acids capable of performing the patented claims, as presently claimed.  It would have further been obvious to encode the recombinant transcription factors of the ‘790 claims on a vector comprising a motor neuron promoter according to SEQ ID NO:1, in light of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), or in view of Punnamoottil, Little, and Genbank Accession No. NC_000077 and Hornstein.   Punnamoottil, Little, and Genbank Accession No. NC_000077 render obvious a motor-neuron specific promoter according to claim 1, and Hornstein discloses the mir-218 encoding nucleotides can be used to treat motor neuron diseases such as ALS by administered effective amount of the mir-218 transcripts, wherein the mir-218 encoding transcripts increase mir-218 expression, and down-regulate mir-218 target genes (paragraphs [0213]-[0222], [0231], [0235], [0258]-0259]).
Instant claims 2, 4-11 and 13-20 are obvious over the disclosures of Punnamoottil, Little, and Genbank Accession No. NC_000077 and Hornstein for the reasons stated above in the 103 rejections of record.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/               Primary Examiner, Art Unit 1633